Citation Nr: 1428859	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  02-14 358	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for tinnitus.

2. Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.

3. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

4. Entitlement to a compensable rating for bilateral hearing loss. 

5. Entitlement to a total disability rating due to individual unemployability (TDIU) for compensation purposes.


REPRESENTATION

Veteran represented by:	Richard L. Frankel, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970. 

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from March 2002, September 2009, and June 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction has been transferred to the RO in Philadelphia, Pennsylvania.  

The appeal was remanded by the Board in April 2004, February 2009, and November 2013, and it now returns to the Board for appellate review.  The November 2013 remand was issued so that the Veteran could be scheduled for a hearing before a Veterans law Judge via video-conference.  In April 2014, the Veteran testified at a hearing before the undersigned VLJ.  A transcript of the hearing is associated with the claims file.  

The issues of increased ratings for diabetes mellitus, PTSD, and bilateral hearing loss, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

On April 23, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal of the issue of entitlement to an initial rating in excess of 10 percent for tinnitus is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the appeal of the issue of entitlement to an initial rating in excess of 10 percent for tinnitus.  Hence, there remain no allegations  of errors of fact or law for appellate consideration with regard to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the issue of entitlement to a rating in excess of 10 percent for tinnitus is dismissed.


REMAND

Regrettably, the Board determines that another remand of the appeal is necessary.  At the Veteran's April 2014 hearing, he testified to receiving treatment once per month at the Northfield VA facility, which is part of the Wilmington VA Medical Center.  The most recent VA treatment note is dated in April 2013.  Therefore, all outstanding treatment notes from the Wilmington VAMC and its associated outpatient clinics should be added to the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Additionally, the July 2012 VA examiner documented the Veteran's report that he had been receiving mental health treatment at the Ventnor, New Jersey Vet Center until approximately two months prior.  However, records from this treatment are not in the claims file.  Therefore, all treatment notes from the Ventnor, New Jersey Vet Center should be added to the claims file.

The United States Court of Appeals for Veterans Claims has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The record shows that action has been taken by the AOJ with respect to entitlement to service connection for diabetic neuropathy, separate and apart from the increased rating claim for diabetes mellitus.  However, complications of diabetes mellitus are to be rated separately as part of the diabetes mellitus disability.  Therefore, the diabetes mellitus rating issue is intertwined with the diabetic neuropathy issue.  Further, the outcome of the Veteran's TDIU claim is impacted by the disability ratings assigned to his service-connected disabilities; thus, the TDIU claim is considered to be inextricably intertwined with increased rating claims on appeal. 
Consequently, the claims for an increased rating for diabetes mellitus and of entitlement to TDIU and must be remanded to the AOJ in accordance with Harris.

Finally, additional information is required to adjudicate the claim for TDIU.  At his hearing, the Veteran testified that he was working 25 hours per week at an inspection station, but he also testified that it was becoming more difficult to work.  Further, he reported that he was seeking leave under the Family Medical Leave Act.  A remand is required to determine the Veteran's current employment status including income to determine if he is engaged in a substantially gainful occupation.  If not, then he should be scheduled for an evaluation by a vocational specialist.

Accordingly, the case is REMANDED for the following action:

1.  Request all treatment notes for the Veteran from the Wilmington, Delaware VAMC and any associated outpatient clinics dated from April 2013 to the present.  All requests and responses, positive and negative, must be documented in the claims file.

2.  Request all treatment records for the Veteran from the Ventnor, New Jersey Vet Center.  All requests and responses, positive and negative, must be documented in the claims file.

3.  Determine if the Veteran is engaged in a substantially gainful occupation, to include asking the Veteran to submit documentation of his income.

4.  If, and only if, the Veteran is not engaged in a substantially gainful occupation, then schedule the Veteran for an evaluation by a vocational specialist to determine the impact that all of his service-connected disabilities, in combination, have on his employability.  All pertinent symptomatology and findings must be reported in detail.  All indicated diagnostic tests and studies must be accomplished.  The claims file must be made available for review in conjunction with the evaluation.  The examiner must elicit from the Veteran and record, for clinical purposes, a full work and educational history.  Based on a review of the claims file, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities, considered in combination, render the Veteran unable to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  The examiner is also asked to address the functional limitations caused by the Veteran's service-connected disabilities.  When providing this opinion the examiner should not consider the effect of age or any nonservice-connected disabilities. 

A complete rationale must be provided for any opinion offered.

5.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of one or more of the claims.  See 38 C.F.R. 
§§ 3.158, 3.655 (2013).

6.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


